     Case 1:21-cr-00052-H-BU Document 27 Filed 09/21/21             Page 1 of 1 PageID 60



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 1:21-CR-052-01-H

ROBERTO ROCIIA-CHAVEZ,
  Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE I,JMTED STATES MAGISTRATE JIJDGE
                        CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

ofla Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Reporr and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated Septemb         , ZO2t
                         "rZ

                                            JAMES         LEY HENDRIX
                                                             S DISTRICT ruDGE
